Case: 19-60874     Document: 00515778995         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 12, 2021
                                  No. 19-60874
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Olujoke Ayoka Jackson,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 990 336


   Before Davis, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Olujoke Ayoka Jackson, a native and citizen of Nigeria, petitions for
   review of an order of the Board of Immigration Appeals (BIA) denying her
   motion to reopen her removal proceedings. The BIA determined that
   Jackson’s statutory motion to reopen was untimely, her claims that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60874      Document: 00515778995           Page: 2    Date Filed: 03/12/2021




                                     No. 19-60874


   removal hearing was held without proper notice and jurisdiction were
   meritless, she was statutorily ineligible for cancellation of removal, and an
   exercise of its regulatory authority to reopen sua sponte was not warranted.
   Citing Pereira v. Sessions, 138 S. Ct. 2105, 2110, 2113-14 (2018), Jackson
   challenges the BIA’s determinations and adds that the BIA failed to properly
   address whether her due process rights were violated by her receipt of
   defective notice and the immigration court’s resulting lack of jurisdiction.
          While Jackson acknowledges that her 2018 statutory motion to reopen
   was filed after the 90-day deadline, see 8 U.S.C. § 1229a(c)(7)(C)(i), she
   argues that the BIA erroneously failed to analyze her equitable tolling
   argument. Even if it is assumed that the BIA so erred, the equitable tolling
   issue need not be resolved because, as discussed below, the BIA did not abuse
   its discretion in denying the motion to reopen on the alternative ground that
   it lacked substantive merit. See Barrios-Cantarero v. Holder, 772 F.3d 1019,
   1021 (5th Cir. 2014).
          Jackson was initially served with a notice to appear (NTA) that
   omitted the date and time of her removal hearing, but she subsequently
   received a notice of hearing (NOH) supplying the missing information.
   Thus, any defect in the NTA was cured, and the purported defect was not
   jurisdictional. See Pierre-Paul v. Barr, 930 F.3d 684, 693 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2718 (2020). Additionally, while cancellation of removal is
   available to certain nonpermanent residents who have accrued ten years of
   continuous physical presence in the United States, the counting of that time
   stopped when Jackson received the NOH only six-and-a-half years after her
   admitted entry without inspection in September 2000. See Yanez-Pena v.
   Barr, 952 F.3d 239, 241 (5th Cir. 2020), petition for cert. filed (U.S. Apr. 6,
   2020) (No. 19-1208). Jackson’s arguments to the contrary are foreclosed.
   See id.; Pierre-Paul, 930 F.3d at 693; see also Munoz-Granados v. Barr, 958 F.3d
   402, 408 (5th Cir. 2020) (reasoning that Yanez-Pena foreclosed a claim that



                                          2
Case: 19-60874      Document: 00515778995          Page: 3   Date Filed: 03/12/2021




                                    No. 19-60874


   the BIA erred by deciding that an NTA was perfected by a subsequent NOH
   that triggered the stop-time rule). Jackson’s due process claim likewise lacks
   merit because it relies on these foreclosed defective-notice and jurisdictional
   arguments.
          Finally, the regulatory provision of 8 C.F.R. § 1003.2(a) gives the BIA
   complete discretion to deny a motion to sua sponte reopen removal
   proceedings. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 (5th Cir.
   2017). We thus lack jurisdiction to review the BIA’s denial of Jackson’s
   request for sua sponte reopening. Id.
          Accordingly, Jackson’s petition for review is DENIED in part and
   DISMISSED in part.




                                           3